Order, Family Court, New York County (Leah Marks, J.), entered October 23, 1991, which following a fact-finding hearing, dismissed this neglect proceeding, unanimously affirmed, without costs.
We agree with the Family Court’s finding that petitioner *447failed to establish by a preponderance of the evidence a causal connection between any drug use by respondent mother and the alleged harm to the child and thus failed to satisfy its burden of proof on the issue of neglect. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.